Appellant was convicted of assault with intent to murder, his punishment being assessed at three years confinement in the penitentiary.
The contentions of appellant, in the motion for new trial as well as his assignments of error, are all based upon the failure of the court to charge the issue of aggravated assault and the insufficiency of the evidence to support the conviction. These matters can not be considered in the absence of the statement of facts. Appellant has filed a brief in which it is contended the evidence suggested the issues he assigns as error, and refers to the evidence in support of his contention. In the absence of the evidence this court is not in position to review the questions presented.
The judgment, therefore, will be affirmed.
Affirmed. *Page 293 
                          ON REHEARING.                          May 28, 1913.